In an action, inter alia, to enforce a restrictive covenant, the defendant Karen Bryant appeals, as limited by her brief, from so much of an order of the Supreme Court, Orange County (Bartlett, J.), dated February 8, 2012, as denied those branches of her motion which were for summary judgment dismissing the fourth and fifth causes of action and granted the plaintiff’s cross motion for summary judgment on those causes of action.
Ordered that the appeal is dismissed, without costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the companion appeal from the judgment (see Hildalgo v 4-34-68, Inc., 117 AD3d 798 [2014] [decided herewith]).
Eng, EJ, Rivera, Hall and Lott, JJ., concur.